Case 2:19-cv-04257-WFK-CLP Document 10 Filed 09/10/19 Page 1 of 1 PageID #: 136     FILED
                                                                                 IN CLERK'S OFFICE
                                                                             US DISTRICT COURT E.D.N.Y.

                                                                            *      SEP 1 0 2019     *
   UNITED STATES DISTRICT COURT                                             BROOKLYN OFFICE
   EASTERN DISTRICT OF NEW YORK


    TRUSTEES OF THE NORTHEAST CARPENTERS
    HEALTH, PENSION, ANNUITY, APPRENTICESHIP, and                      19 CV 4257 (WFK)(CLP)
    LABOR MANAGEMENT COOPERATION FUNDS,
                                                                      PETITIONERS' NOTICE
                                                         Petitioners, OF DISMISSAL
                                                                      PURSUANT TO FED. R.
                               -against-                              CIV. P. 4l(a)(l)(A)(i)

    AJG ASSOCIATES LLC,

                                                         Res ondent.

          PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(l)(A)(i), the above-

   captioned action hereby be dismissed in its entirety without prejudice and without costs in favor

   of any party as against another.

   Dated: New York, New York
          September 9, 2018                        VIRGINIA & AMBINDER, LLP


                                           By:     _ _ _Isl_ _ _ _ _ _ __
                                                   Nicole Marimon, Esq.
                                                   40 Broad Street, 7th Floor
                                                   New York, New York 10004
                                                   Tel.: (212) 943-9080
                                                   Attorneys for Petitioners




                                                 s/WFK
